Citation Nr: 0519843	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-26 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for status post excision 
of melanoma of the back, currently rated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1992 to May 1997.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to an increased rating for residuals of 
Human Immunodeficiency Virus (HIV), evaluated at 10 percent, 
and for status post excision of melanoma of the back, 
evaluated at zero percent.  

In January 2005, the veteran appeared at a Travel Board 
hearing before the undersigned, who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  A copy of the hearing 
transcript is of record.

At the hearing, the veteran withdrew the issue of entitlement 
to an increased rating for residuals of HIV.  The matter is 
no longer on appeal.  38 C.F.R. § 20.204 (2004).  The 
remaining issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In January 2001, the veteran submitted an informal claim 
seeking a compensable rating for status post excision of 
melanoma of the back.  During the pendency of his appeal, the 
RO has rated the disability under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, in effect before and after August 30, 
2002.  However, the veteran maintains that he continuously 
receives treatment for malignant melanoma of the back; thus, 
the note provisions of 38 C.F.R. § 4.118, Diagnostic Codes 
7833 (2004) are also for consideration.  Diagnostic Code 7833 
provides the following:


Malignant melanoma:

Rate as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), disfigurement 
of the head, face, or neck (DC 7800), or 
impairment of function (under the 
appropriate body system).  

Note:  If a skin malignancy requires 
therapy that is comparable to that used 
for systemic malignancies, i.e., systemic 
chemo-therapy, X-ray therapy more 
extensive than the skin, or surgery for 
more extensive than wide local excision, 
a 100 percent evaluation will be assigned 
from the date of onset of treatment, and 
will continue with a mandatory VA 
examination six months following the 
completion of such antineoplastic 
treatment, and any change in evaluation 
based upon that or any subsequent 
examination will be subject to the 
provisions of §3.105(e).  If there has 
been no local recurrence or metastasis, 
evaluation will then be made on 
residuals.  If treatment is confined to 
the skin, the provisions for a 100 
percent evaluation do not apply. 

The veteran's VA outpatient treatment reports dated from 1999 
to 2003 are of record.  However, at his hearing, he testified 
that he has received treatment since January 2003.  Those 
reports are not of record.  As such, additional development 
in this regard is needed.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2004). 

A review of the record also reflects that the veteran's last 
VA examination was conducted in April 2002.  Given the 
veteran's appellate assertions, indicating increased severity 
with respect to his service-connected disability, a more 
contemporaneous VA examination is needed.  The statutory duty 
to assist specifically includes the conduct of a thorough and 
contemporaneous medical examination, so that the evaluation 
of the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

In view of the above, the case is remanded for the following:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to this claim.

2.  Take all necessary steps to obtain 
all of the veteran's medical treatment 
records from the VA Medical Center in 
Decatur, Georgia, since January 2003.

3.  After receiving the above evidence, 
schedule the veteran for a VA 
dermatologic examination to ascertain the 
severity of his status post excision of 
melanoma of the back.  The claims file 
should be provided to and reviewed by the 
examiner.  All findings should be 
reported in detail.  The examiner should 
address the following:  

(a)  Following a complete examination of 
the veteran's skin, the examiner should 
(i) identify the location of all 
demonstrated lesions; (ii) indicate 
whether there is ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or whether the 
veteran's skin disorder produces 
exceptional repugnance; and (iii) measure 
the size of the residual scars.

(b)  The examiner should also describe 
any local recurrence or metastasis and 
treatment. (38 C.F.R. § 4.18, Diagnostic 
Code 7833 (2004)).

(c)  The measurement and severity of the 
scars should be noted, and any other 
residuals identified.  Any necessary 
tests and studies should be performed. 
Color photographs of the involved areas 
should be included in the report. The 
examination report should contain the 
full rationale for all opinions 
expressed.

4.  After completion of the foregoing, 
readjudicate the claim for a compensable 
rating for status post excision of 
melanoma of the back considering the 
criteria for skin disabilities in effect 
prior to and after August 30, 2002, to 
include 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2001) & (2004) and 
Diagnostic Code 7833 (2004).  If the 
appeal remains denied, issue a 
supplemental statement of the case and 
afford the veteran the appropriate 
opportunity to respond.

This matter should then be returned to the Board, if 
otherwise in order. The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


